DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 
2.  Claims 1, 5, 8, 9, 13, 14, 16 and 22-31 are pending.

3.  Applicant’s election without traverse of Group I , claims 1-16 (now claims 1, 5, 8, 9, 13, 14, 16 and 22-31)  directed to a method of treating a human patient suffering from inflammatory bowel disease comprising a formulation comprising anti-α4β7 antibody and a dose regimen, filed on 11/02/2020, is acknowledged.   

4. Claims 1, 5, 8, 9, 13, 14, 16 and 22-31 are under examination as they read on a method of treating a human patient suffering from inflammatory bowel disease comprising a formulation comprising anti-α4β7 antibody and a dose regimen.
 
5.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.  Claims 1, 5, 8-, 13-14, 16, 22-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10143752 or 10004808, each in view of US 20050260193 (Lieberburg et al).

The `752 patent claims methods for achieving mucosal healing and maintaining clinical remission in a human patient having moderately to severely active ulcerative colitis, comprising intravenously administering a clinically proven effective dose of 300 mg of an antibody that has binding specificity for human α4β7 integrin every eight weeks, wherein the antibody comprises the heavy chain variable region sequence of amino acids 20 to 140 of SEQ ID NO:2, and the light chain variable region sequence of amino acids 20 to 131 of SEQ ID NO:4, and wherein mucosal healing is achieved and clinical remission is maintained, and mucosal healing is defined as an endoscopic subscore of 1 point or less, wherein the human patient had a lack of an adequate response with, lost response to, or was intolerant to a TNFα antagonist. Or method for achieving mucosal healing and maintaining clinical remission in a human patient having moderately to severely active ulcerative colitis, comprising intravenously administering a clinically proven effective dose of 300 mg of vedolizumab every eight weeks, wherein mucosal healing is achieved and clinical remission is maintained, and mucosal healing is defined as an endoscopic subscore of 1 point or less (issued claims 1-5). 


The `808 patent claims methods for inducing clinical remission in a human patient having moderately to severely active ulcerative colitis, comprising intravenously administering: a first dose of 300 mg of an antibody that has binding specificity for human α4β7 integrin, a second dose of 300 mg of the antibody two weeks after the first dose, a third dose of 300 mg of the antibody six weeks after the first dose, and then 300 mg of the antibody every eight weeks thereafter, wherein the antibody comprises the heavy chain variable region sequence of amino acids 20 to 140 of SEQ ID NO:2, and the light chain variable region sequence of amino acids 20 to 131 of SEQ ID NO:4, and wherein the human patient had a lack of an adequate response with, lost response to, or was intolerant to a TNFα antagonist, wherein each dose is intravenously administered as an infusion over about 30 minutes. Or methods for inducing clinical remission in a human patient having moderately to severely active ulcerative colitis, comprising intravenously administering: a first dose of 300 mg of vedolizumab, a second dose of 300 mg of vedolizumab two weeks after the first dose, a third dose of 300 mg of vedolizumab six weeks after the first dose, and then 300 mg of vedolizumab every eight weeks thereafter, wherein the human patient had a lack of an adequate response with, lost response to, or was intolerant to a TNFα antagonist (issued claim 1-5). 

The instant claims differ from the patented claims only in the recitation the achieves corticosteroid-free remission.
Lieberburg et al teaches and claims a method of reducing and/or eliminating a need for steroid treatment in a subject with inflammatory bowel disease comprising administering to the subject or ulcerative colitis (published claim 16, wherein the subject is refractory, intolerant or dependent on steroids (published claim 18), wherein the subject requires a therapeutically effective amount of steroids that is less than would be required in the absence of administering the anti-α4 immunoglobulin (published claim 20), wherein the subject is: a) a patient that is unresponsive or intolerant to treatment with immunosuppressive agents; b) a patient that is unresponsive, intolerant or dependent on treatment with steroids; or c) a patient that is a combination of a) and b) (published claim 20).
Those of skill in the art would have had reason to use the vedolizumab of the 10143752  and  10004808 patents as a substitute for the treatment taught in the Lieberburg et al reference because, like the steroid tapering/eliminating compounds taught in Lieberburg et al because the anti-α4β7 antibody, vedolizumab treating of inflammatory bowel disease (IBD) such as ulcerative colitis. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421. 

7.  Claims 1, 5, 8-, 13-14, 16, 22-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/726,092 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the `294 application are directed to methods of treating ulcerative colitis patients who had a lack of an adequate response with, loss response to, or was intolerant to treatment with at least one corticosteroid  with vedolizumab and  a dose regimen anticipates the same instantly claimed method.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


8.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




9.  Claims 1, 5, 8, 9, 13, 14, 16 and 22-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ClinicalTrials.gov NCT00783718 on 2008_11_02 or Reichert, Janice M., (mAbs 2:1, 84-100; January/February 2010) each in view of Fedyk et al (J. Crohn’s Colitis, 4(suppl 1) Abstract Oral 9 (Feb. 2010))  or  NHS (March 2010) and US 20050260193 (Lieberburg et al).


 ClinicalTrials.gov NCT00783718 on 2008_11_02, teaches the use of Vedolizumab (MLN0002) (comprising the claimed sequences of SEQ ID NO: 2 and 4) in the induction and maintenance of clinical response and remission in patients with moderate to severe ulcerative colitis. Vedolizumab (MLN0002) is given at weeks 0, 2, 6 and then at 4-week intervals, or 8-week intervals for up to one year in human.  The NCT `718 further teaches that the inclusion criteria for patient must meet all the following (1) diagnosed with moderately to severely active ulcerative colitis; (2)  Demonstrated, over the previous 5 year period, an inadequate response to, loss of response to, or intolerance of at least one conventional therapy as defined by the protocol.  (3) May be receiving a therapeutic dose of conventional therapies for IBD as defined by the protocol.

Reichert teach that three ongoing Phase 3 studies are now evaluating the safety and efficacy of vedolizumab in UC and Crohn disease. In the placebo-controlled GEMINII study (NCT0078718), adult (human) patients (18 to 80 years) with moderate to severe UC are administered vedolizumab (exact dosing information not provided) at weeks 0, 2, 6 and then 4- or 8-week intervals for up to 1 year. The primary outcome measures are proportion of patients with clinical response at week 6, and clinical remission at week 52. Enrollment is estimated at 826; the estimated completion date is October 2011. The placebo-controlled GEMINI II study (NCT00783692) has a similar design, and will establish the safety and efficacy of vedolizumab for the induction and maintenance of clinical response and remission in patients with moderate to active Crohn disease (page 90, left col., 2nd ¶).  Reichert teaches patients were iv (i.e., infusion) administered the drug at 2 (140 mg), 6 (420mg) or 10 mg/kg (700 mg) doses, or placebo, on days 1, 15, 29 and 85. From day 29 to day 253, the percentage of patients who responded was consistently greater than 50% as assessed by partial Mayo score (a noninvasive outcome measure); placebo responses were in the 22–33% range (page 90, left col., 1st ¶).  

The reference teachings differ from the claimed invention only in the recitation of 300 mg dose and the human patient achieves corticosteroid-free remission in claims 1, 9, 24 and 28.
development for UC and CD that utilizes a more selective mechanism of action, targeting of the gastrointestinal-homing integrin α4ß7.
Fedyk et al teach IV administration of vedolizumab at 10, 30 or 100 mg/kg (~2-, 7- and 23-fold higher than the clinical dose (i.e., the clinical dose is ~5 mg/kg (350 mg), 4.3 mg/kg (i.e., 300 mg), and 4.3 (i.e., 300mg) mg/kg, respectively, for 70 Kg average person is 300 mg) once every 2 weeks for ≤ 6 months to Cynornolgus macaques was well tolerated. Vedolizumab at l00 mg/kg saturated the α4ß7 integrin for ≤ 9 months and decreased the frequency of lymphocytes expressing the ß7 integrin in the gastrointestinal (GI) tract.  Further, Vedolizumab did not affect systemic adaptive immune responses (IgM or IgG T cell-dependent antibody responses [TDAR]) to the neoantigen KLH or an innate immune response (cytolysis of targets by natural killer cells) after 10 weeks of exposure. In contrast, a single dose of the dual Integrin (α4ß1/α4ß7) antagonist natalizumab at 10 or 30 mg/kg (~2- and 7-fold higher than the clinical dose, i.e., 4.3 mg/kg, ~300mg for 70 kg average person) to Cynornolgus macaques induced leukocytosis and splenic abnormalities and suppressed an adaptive immune response (IgM TDAR to KLH). In humans, natalizumab is associated with an opportunistic viral brain infection, progressive multifocal leukoencephalopathy, which is postulated to be due to suppression of adaptive immunity.

The NHS teaches the use of MLN0002 (VDZ) in the treatment  of patients (human) with ulcerative colitis to determine the long-term safety and efficacy.  The NHS teaches that all patients will receive MLN0002 at a dose of 300 mg via an intravenous infusion every 4 weeks for up to 100 weeks.  
Lieberburg et al teaches and claims a method of reducing and/or eliminating a need for steroid treatment in a subject with inflammatory bowel disease comprising administering to the subject in need thereof a steroid sparing agent in a steroid sparing effective amount (see published claim 1), wherein the steroid sparing agent is a monoclonal antibody or an immunologically active fragment of a monoclonal antibody (see published claim 3), wherein the monoclonal antibody is a chimeric antibody, a human antibody, a genetically engineered antibody, or a bispecific antibody (see published claim 4), wherein the antibody or an immunologically active fragment thereof binds to α4β7 integrin,  wherein the steroid sparing agent is administered chronically to the subject (published claim 13), wherein the chronic administration of the steroid sparing agent is weekly or monthly over a period of at least one year (published claim 14), wherein the disease is inflammatory bowel disease, and the steroid sparing agent is an α4-immunoglobulin or an immunoglobulin to an α4 ligand, wherein the steroid sparing reagent is administered in an amount effective to permit the subject to be tapered from steroid therapy (see published claim 15), wherein the inflammatory bowel disease is Crohn's disease or ulcerative colitis (published claim 16, wherein the subject is refractory, intolerant or dependent on steroids (published claim 18), wherein the subject requires a therapeutically effective amount of steroids that is less than would be required in the absence of administering the anti-α4 immunoglobulin (published claim 20), wherein the subject is: a) a patient that is unresponsive or intolerant to treatment with immunosuppressive agents; b) a patient that is unresponsive, intolerant or dependent on treatment with steroids; or c) a patient that is a combination of a) and b) (published claim 20).

Obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine 5 USPQ2d 1596 (Fed. Cir 1988) and In re Jones 21 USPQ2d 1941 (Fed. Cir. 1992). In this case the teachings of Lieberburg et al pertaining to the long-time effect of the steroids in inflammatory diseases such as IBD such as UC can be tapered by different drugs and the teachings of the ClinicalTrials.gov NCT00783718 and Reichert indicating success in treating these inflammatory diseases using vedolizumab, in the face of having to solve a similar problem would have led one of ordinary skill in the art at the time the invention was made to combine the references to solve a well known problem in the art. The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983) see MPEP 2144. 
Furthermore, in KSR Int'l Co. v. Teleflex Inc., 550 U.S. m, 2007 WL 1237837, at "13 (2007) it was stated that "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill". 
Alternative rationales to support a conclusion of obviousness is that it would have been obvious to one of ordinary skill in the art at the time of the invention to administer 300 mg vedolizumab of the ClinicalTrials.gov NCT00783718 and  Reichert in view of Fedyk and NHS references to taper, reduce and/or eliminate the need for corticosteroid therapy taught by the Lieberburg et al reference with reasonably expectation of success reduce/ tapered / eliminate dose of steroids to a patient suffering from refractory IBD such as UC who is intolerant or unresponsive to steroids. One of ordinary skill in the art would have been motivated to use vedolizumab to reduce / taper /eliminate the dose of steroids because Lieberburg et al teach that steroids produce serious side effects and should therefore be tapered /eliminated. Would motivate one skill in the art to administer vedolizumab to reduce or eliminate the need for steroids because steroids and anti-α4β7 antibodies are used for treating the same inflammatory diseases and thus can be substituted for each other. One of ordinary skill in the art would have reasonably expected success reducing / tapering /diminishing the dose of steroids because it is within the ordinary level of skill in the art to substitute one drug for another when both drugs are useful for the same indication. The teachings of the prior art are fairly suggestive of the instantly claimed methods.

10.  No claim is allowed.

11.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i) Parikh et al.  No increase in JC viremia, lymphocyte count, or circulating CD34+ hematopoietic progenitor cells after treatment with vedolizumab, a humanized monoclonal antibody to α4β7 integrin..  Gastroenterology, (May 2010, Available online April 28, 2010) Vol. 138, No. 5, Supp. SUPPL. 1, pp. S145‐S146. Abstract Number: 1008.

Parikh et al teach the use of a single IV dose of vedolizumab 300 mg to assess the presence of JC viremia.


(ii) Fedyk et al.  Pharmacologic Profile of the Gastrointestinal-selective anti-inflammatory drug vedolizumab in Cynomolgus Macaques.  (Gut 59, Suppl III, A74, Abstract # OP339.

(iii) Harbord et al. Third European Evidence-based Consensus on Diagnosis and Management of Ulcerative Colitis. Part 2: Current Management.. Journal of Crohn's and Colitis, 2017, 769–784.

Harbord et al teaches that steroid-free remission was also a secondary endpoint of the pivotal trial of vedolizumab in endoscopically confirmed moderate/severely active UC, GEMINI-1. Similar to the PURSUIT trials already discussed, GEMINI-1 included an induction trial of 374 patients, with Week 6 responders then re-randomised to vedolizumab or placebo during a maintenance phase. Additional induction responders for the randomized maintenance phase were drawn from a second cohort who had received open-label vedolizumab induction therapy. Participants were refractory to steroids and/or thiopurines and/or anti-TNF therapy. A total of 53.7% of patients in the GEMINI 1 trial were receiving glucocorticoids at study base-line and 48% had failed previous anti-TNF therapy. In those who were receiving corticosteroids at baseline, and who responded to induction therapy and were re-randomized to vedolizumab, 38.5% achieved steroid-free remission at Week 52, compared with 13.9% re-randomized to placebo [p < 0.001]. Neither concurrent treatment with corticosteroids, IMs, nor previous treatment with TNF antagonists affected the efficacy of vedolizumab in the induction or maintenance phases, suggesting that patients with steroid-dependent disease or previous anti-TNF failure have a comparable outcome. A German cohort study reported that 25% of UC and CD patients were in clinical remission by 14 weeks. Data on the use of anti-TNF after primary failure of vedolizumab are currently not available (page 776, right col., 3rd ¶).


Loftus et al teach that GEMINI 1 (NCT00783718) a post hoc analysis evaluated vedolizumab efficacy in achieving sustained corticosteroid-free clinical remission in moderately to severely active ulcerative colitis.  Loftus et al teach that a numerically greater proportion of vedolizumab-treated patients with ulcerative colitis achieved sustained corticosteroid-free clinical remission. Vedolizumab treatment, no previous anti-tumor necrosis factor alpha exposure, and shorter disease duration were associated with sustained corticosteroid-free clinical remission (abstract).  Loftus et al concluded that this post hoc study of GEMINI 1 demonstrated that vedolizumab was associated with a greater likelihood of achieving sustained corticosteroid-free clinical remission, using strictly defined criteria, compared with placebo in patients with UC. Vedolizumab treatment, anti-TNFα-naïve status, and disease duration ≤2 years were independently associated with achieving sustained corticosteroid-free clinical remission. Larger studies specifically designed to assess sustained corticosteroid-free clinical remission in UC are warranted to confirm and expand the current findings (page 718, under Conclustions).
12.  No claim is allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 13, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644